Citation Nr: 0418434	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which did not reopen the claim of service connection 
for a low back disability.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a final March 1971 decision, the RO denied the 
veteran's claim of service connection for a low back 
disability.

2.  Evidence received since the March 1971 decision is new 
and relevant for the claim of service connection for a low 
back disability.



CONCLUSIONS OF LAW

1.  The RO's March 1971 decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence has been received since the 
March 1971 decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An assessment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), is not required as the veteran's claim to 
reopen is granted.


I.  Facts

The veteran's service medical records contain complaints and 
treatment for low lumbar pain.  A February 1967 induction 
examination indicated that the veteran's spine was abnormal 
due to scoliosis, which was asymptomatic, and he had a left 
pelvic tilt.  In March 1967, the veteran sought treatment for 
back pain and the examiner noted that the veteran had 
scoliosis, "which may or may not be responsible for his 
difficulty."  In April 1967, the veteran complained of low 
back pain and stated that he had trouble walking and running.  
In August 1967, the veteran's duty profile was to exclude, 
due to back pain from curvature of the spine, crawling, 
stooping, running, jumping, and prolonged standing or 
marching.  In November 1967 the veteran had pain on flexion 
and hyperextension, and could perform straight leg raises to 
70 degrees.  In January 1968, the veteran continued to report 
the same problem.  The veteran's separation examination noted 
that he had moderate scoliosis of the lumbar spine.

In April 1969, the veteran filed a claim of service 
connection for a "back condition."  A June 1969 VA 
examination x-ray revealed that the lumbar spine, lumbosacral 
region, and upper portion of the pelvis showed a gentle 
degree of right-sided scoliosis with perhaps a minimal amount 
of pelvic tilt.  The individuality of the vertebral bodies 
was well maintained and the overall state of calicification 
was good throughout.  In a hospital treatment record from 
August 1969 the veteran reported that he had fallen during 
basic training, particularly that he had been thrown to the 
ground, and since that time had pain in the lumbar back.  

At a September 1970 VA examination the veteran again reported 
that he injured his back when he fell during basic training.  
An x-ray examination of the lumbosacral spine showed no 
osseous defect as far as the individuality of the vertebral 
bodies were concerned, and there appeared to be a little 
left-sided scoliosis at the junction of the thoracic and 
lumbar portions of the spine.  No arthritis or 
osteochondritis was seen.  A physical examination revealed 
that the veteran had normal movements of both upper and lower 
extremities, and flexion of each thigh upon the abdomen with 
the knee straight produced no distress over the corresponding 
sacroiliac joint and none over the lower spine.  Also of 
record are two statements dated February 1971 from fellow 
soldiers who both observed the veteran fall during a run and 
that the veteran complained of his back hurting.  

In March 1971, the RO denied the veteran's claim of service 
connection for "residuals of a back injury" because first, 
the service medical records were silent as to a back injury 
and instead indicated that the in-service back complaints 
were due to the scoliosis, and second, the September 1970 VA 
examination revealed no objective findings of a current back 
disability.  

The veteran did not initiate an appeal from the March 1971 
rating decision.  Then, in November 2001, the veteran filed 
the pending application to reopen the claim of service 
connection for a "spine/back problem," and asserted that 
his back had worsened since he left the military.  He stated 
that the VA Outpatient Clinic in Jacksonville, Florida, was 
treating his back and prescribing pain medication, and that 
there were current MRI and x-ray images.  The veteran 
asserted that he had been informed, "spur now existed on my 
back bones and osteoporosis has now started to occur on my 
back bones."  He stated that he suffered from constant pain, 
and his daily activities had been significantly reduced.  

Along with his statement, the veteran submitted treatment 
records from the Gainesville VA Medical Center (VAMC) from 
July 1999 to March 2003.  Part of the records note that the 
veteran was seeking a prescription refill for chronic low 
back pain.  


II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


III.  Analysis

Here, the evidence submitted by the veteran, which is 
presumed to be credible, with his November 2001 claim to 
reopen relates to an unestablished fact necessary to 
substantiate the claim.  The March 1971 decision denied the 
claim based on a missing crucial element of a service 
connection claim, that is, the diagnosis of a current 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  The treatment records from the 
Gainesville VAMC, however, indicate that the veteran suffers 
from chronic low back pain.  Additionally, the veteran's lay 
statement point to the development of a bone spur and 
osteoporosis.  This evidence is not cumulative, and raises at 
least a reasonable possibility of substantiating the claim.



ORDER

As new and material evidence has been received, the claim of 
service connection for a low back disability is reopened.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The medical records identified by the veteran in his claim to 
reopen, particularly those from the VA Outpatient Clinic in 
Jacksonville, should be garnered.  Then, the veteran should 
be afforded a VA examination to clarify the diagnoses of his 
back disability in service and any current disability.  Upon 
establishing diagnoses, the examiner should offer a nexus 
opinion as detailed below.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should attempt to obtain the 
medical records identified by the 
veteran in the claim to reopen, 
specifically the records of Dr. 
Stephens from the VA Outpatient Clinic 
in Jacksonville, Florida, and the MRI 
and x-ray reports.  

3.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any current low back 
disability is related to the veteran's 
active service.  Additionally, if 
relevant, the examiner should opine 
whether the veteran's low back 
disability was aggravated during 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's service connection claim 
for a low back disability.  If the 
determination of the claims remain 
unfavorable to the veteran, the RO 
must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



